851 F.2d 1500
271 U.S.App.D.C. 273
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Bill GALANIS, Appellant,v.BLACKIE'S HOUSE OF BEEF, INC.
No. 87-7163.
United States Court of Appeals, District of Columbia Circuit.
April 19, 1988.

Before EDWARDS and WILLIAMS, Circuit Judges, and LOUIS F. OBERDORFER, District Judge*.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and was briefed and argued by counsel for the parties.  The court is satisfied, after reviewing the issues posed in light of the record, that disposition of the appeal does not warrant a published opinion.  See D.C.Cir. Rule 14(c).  After reviewing the record and considering the parties' arguments, we hold that the district court erred in directing a verdict for appellee Blackie's House of Beef on Galanis's discrimination claim.  Viewing the evidence in the light most favorable to the appellant, we find that appellant Galanis presented sufficient evidence of discrimination on grounds of national origin to avoid a directed verdict.  Moreover, appellee's contention that Galanis resigned voluntarily is not only disputed, but is probably meritless.  It was stipulated by all parties (and appellant introduced evidence consistent with that stipulation) that Blackie's fired Galanis in May 1985.  For these reasons, it is


2
ORDERED and ADJUDGED by this court that the order of the district court granting appellee's motion for a directed verdict is reversed.  It is


3
FURTHER ORDERED by this court, sua sponte, that the clerk withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15 (August 1, 1987).  This instruction to the clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.



*
 Sitting by designation pursuant to 28 U.S.C. Sec. 292(a)